Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the input nozzle 112, powder sieve apparatus 110 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

It should be noted that Figs 1A and 1B are not sufficient to show the claimed limitations as these figures amount to a list, not a drawing. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7, 10, 13, 14, 15, 16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tochimoto et al (US 2002/0090410) in view of Boyd et al (US 2004/0084814).

Regarding claim 1, Tochimoto discloses an additive manufacturing apparatus for an additive manufacturing process, the additive manufacturing apparatus comprising: an additive manufacturing assembly comprising: a build assembly having a build chamber (6) to support a part (91) built with a powder (92), in a build operation of the additive manufacturing process, wherein unused powder (92) 
Regarding claim 3, Tochimoto discloses, the vacuum lines 81 are flexible. (See Paragraph [0070])  
Regarding claim 5, Tochimoto discloses, the power material receptacle 41 has an outlet 42 for connection to a powder sieve. (See Figs 1 and 5) 

Regarding claim 10, Tochimoto discloses an additive manufacturing apparatus for an additive manufacturing process, the additive manufacturing apparatus comprising: an additive manufacturing assembly comprising: a build assembly having a build chamber (6) to support a part (91) built with a powder (92), in a build operation of the additive manufacturing process, wherein unused powder (92) accumulates in the build chamber (6) during the build operation; a vacuum assembly coupled to the build chamber (6) of the additive manufacturing assembly, the vacuum assembly comprising: duct lines (76) in flow communication with the build chamber (6), each of the one or more duct lines (76) having a check valve assembly (76v) comprising a check valve and an actuator (implicitly), to control a flow (78a) of the unused powder (92) from the build chamber (6); a powder receptacle (40) in flow communication with the one or more duct lines (76), the powder receptacle (40) comprising one coupling member allowing the powder receptacle (40) to be reversibly attached to the one or more duct lines (76) and to be reversibly attached to one or more vacuum duct lines (76); and a vacuum apparatus (73, 75) coupled to, and in flow communication with, the powder receptacle (41), via the one or more vacuum duct lines (76), wherein the vacuum assembly pulls the unused powder (92) from the build chamber (6) to the powder receptacle (40), via the one or more duct lines (76), and further wherein the vacuum assembly operates to provide an automated removal of the unused powder (91) from the build chamber (40) into the powder receptacle (40), to avoid a manual removal of the unused powder (92) from the build chamber (6). Tochimoto fails to disclose the powder receptacle comprising one coupling member allowing the powder receptacle to be reversibly attached to one or more vacuum duct lines. Boyd discloses, regarding claims, an additive manufacturing apparatus, wherein the powder receptacle comprising one coupling member allowing the powder receptacle to be reversibly attached to the one 
Regarding claim 13, Tochimoto in view of Boyd discloses a coupling but fails to disclose a quick disconnect. It would have been obvious to include a quick disconnect for easily and quickly disconnecting the coupling without using any tools. 
Regarding claim 14, Tochimoto discloses a build platform comprising a piston 63 for lowering the build platform to any arbitrarily defined position within the chamber and is capable of allowing the platform with a build chamber opening after the parts are built. (See Paragraph [0105])
Regarding claim 15, Tochimoto discloses an additive manufacturing apparatus for an additive manufacturing process, the additive manufacturing apparatus comprising: an additive manufacturing assembly comprising: a build assembly having a build chamber (6) to support a part (91) built with a powder (92), in a build operation of the additive manufacturing process, wherein unused powder (92) accumulates in the build chamber (6) during the build operation; a vacuum assembly coupled to the build chamber (6) of the additive manufacturing assembly, the vacuum assembly comprising: duct lines (76) in flow communication with the build chamber (6), each of the one or more duct lines (76) having a check valve assembly (76v) comprising a check valve and an actuator (implicitly), to control a flow (78a) of the unused powder (92) from the build chamber (6); a powder receptacle (40) in flow communication with the one or more duct lines (76), the powder receptacle (40) comprising one coupling member allowing the powder receptacle (40) to be reversibly attached to the one or more duct lines (76) and to be reversibly attached to one or more vacuum duct lines (76); and a vacuum apparatus (73, 75) coupled to, and in flow communication with, the powder receptacle (41), via the one or more vacuum duct lines 
Regarding claim 16, Tochimoto discloses automatically removing any unused powder and transferring it to the powder receptacle 41 via duct line 80. 
Regarding claim 18, Tochimoto discloses a powder delivery assembly (51), to supply powder to the build chamber; an energy delivery assembly, to melt the powder in the build chamber used to build the one or more parts, during the build operation (855);  50Attorney Docket No. 18-1013-US-NP3a powder overflow chamber (71), to catch any unused powder that overflows out of the build chamber; an environmental control assembly, to control temperature and pressure within the additive manufacturing apparatus; and a housing structure that houses the build chamber (The device would contain a housing), the powder delivery assembly, the energy delivery assembly, the powder overflow chamber, and the environmental control assembly.  (environmental factors are determined via the control unit 10 and used to control the operation based on temperature and humidity. (See Paragraphs [0041] and [0130]) 
Regarding claim 19, Tochimoto discloses a build platform comprising a piston 63 for lowering the build platform to any arbitrarily defined position within the chamber and is capable of allowing the platform with a build chamber opening after the parts are built. (See Paragraph [0105])

s 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tochimoto et al (US 2002/0090410) in view of Boyd et al (US 2004/0084814) and Xiao et al (US 2019/0151954).

The teachings of Tochimoto have been discussed above. Tochimoto discloses a check valve 76v but fails to disclose the valve being a flapper valve with a pneumatic actuator. Xiao discloses a flap valve 25, which would comprise a pneumatic actuator (pneumatic module 30) or the like, in a vacuum system for a power recycling device in additive manufacturing. (See Paragraph [0026]) It would have been obvious to adapt Tochimoto in view of Xiao to provide the flapper valve and pneumatic actuator for opening the valve to different angles to control the amount of powder falling into the storage tank, also providing a low opening and closing torque, with the pneumatic actuator allowing for rapid opening and closing. 

Claims 6, 8-9, 11, 12, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tochimoto et al (US 2002/0090410) in view of Boyd et al (US 2004/0084814) and Alonso (US 2019/0054697).

Regarding claim 6, the teachings of Tochimoto have been discussed above. Tochimoto discloses a powder receptacle, capable of being attached to a sieve, but fails to disclose a plurality of base attachment portions. Alonso discloses a powder receptacle 124 for receiving unused powder suctioned from a vacuum. The receptacle has a mobile base attachment 102. (See Paragraph [0020]

Regarding claim 8, the teachings of Tochimoto have been discussed above. Tochimoto fails to disclose the vacuum duct lines has a filter element. Alonso discloses a filter in the vacuum line (See Paragraphs [0050] and [0052]). It would have been obvious to adapt Tochimoto and Boyd in view of Alonso to provide the filter at both ends of the vacuum duct for preventing particles from reaching the vacuum device and a duplication of the essential working parts of a device involves only routine skill in the art. 

Regarding claim 9, the teachings of Tochimoto have been discussed above. Tochimoto discloses a vacuum but fails to disclose the vacuum being a vacuum pump. Alonso discloses a vaccum pump 204 being used in a powder recovery system. (See Paragraph [0032], [0036]) It would have been obvious to adapt Tochimoto in view of Alonso to provide the vacuum pump as this is an obvious variant of a vacuum device. 

Regarding claim 11, the teachings of Tochimoto have been discussed above. Tochimoto fails to disclose an overflow duct line coupled between an overflow chamber opening formed in the powder overflow chamber, and an overflow port formed in one of the one or more duct lines. Alonso discloses an overflow tank 210 connected by an overflow duct line 274. (See Paragraph [0039]) It would have been obvious to adapt Tochimoto in view of Alsonso to provide an overflow duct line coupled between an overflow chamber opening formed in the powder overflow chamber, and an overflow port formed in one of the one or more duct lines to provide additional capacity for recovering unused powder material. 

Regarding claim 12, the teachings of Tochimoto have been discussed above. Tochimoto discloses a powder receptacle, capable of being attached to a sieve, but fails to disclose a plurality of base attachment portions. Alonso discloses a powder receptacle 124 for receiving unused powder suctioned from a vacuum. The receptacle has a mobile base attachment 102. (See Paragraph [0020]

Regarding claim 16, the teachings of Tochimoto have been discussed above. Tochimoto discloses a powder receptacle, capable of being attached to a sieve, but fails to disclose a plurality of base attachment portions. Alonso discloses a powder receptacle 124 for receiving unused powder suctioned from a vacuum. The receptacle has a mobile base attachment 102. (See Paragraph [0020]

Regarding claim 20, the teachings of Tochimoto have been discussed above. Tochimoto fails to disclose the vacuum duct lines has a filter element. Alonso discloses a filter in the vacuum line (See Paragraphs [0050] and [0052]). It would have been obvious to adapt Tochimoto and Boyd in view of Alonso to provide the filter at both ends of the vacuum duct for preventing particles from reaching the vacuum device and a duplication of the essential working parts of a device involves only routine skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930.  The examiner can normally be reached on M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


2/26/2021